Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 1 of 32 PageID: 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                  Camden Division
_______________________________________
                                        )
SUBARU OF AMERICA, INC, and             )
GREAT AMERICAN INSURANCE                )
COMPANY,                                )
                                        )
                 Plaintiffs,            )
                                        )
v.                                      ) Case No.:
                                        )
CB RICHARD ELLIS, INC.,                 )
                                        )
                 Defendant.             )
_______________________________________)

                                           COMPLAINT

       Subaru of America, Inc. (“Subaru”) and Great American Insurance Company (“Great

American”), by counsel, set forth their complaint against Defendant CB Richard Ellis, Inc.

(“CBRE”), as follows:

                                            PARTIES

       1.      Subaru is a New Jersey corporation incorporated under the laws of the State of New

Jersey and maintains its principal place of business in Camden, New Jersey.

       2.      Great American is an Ohio corporation incorporated under the laws of the State of

Ohio and maintains its principal place of business in Cincinnati, Ohio. Great American is in the

business of issuing insurance contracts.

       3.      CBRE is a corporation incorporated under the laws of the State of Delaware and

maintains its principal place of business in Los Angeles, California.
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 2 of 32 PageID: 2




                                JURISDICTION AND VENUE

       4.      Subject matter jurisdiction is proper in this Court under 28 U.S.C. § 1332 as the

controversy arises between citizens of different states and the amount in controversy exceeds

$75,000.

       5.      Venue is proper under 28 U.S.C. § 1391 because all or a substantial part of the

events or omissions on which the claim herein is based occurred in the District of New Jersey.

                                            FACTS

       6.      This suit is brought in connection with facilities management services performed

by CBRE and its subcontractor, Allied Materials, Inc. (“Allied Materials”), at several facilities

used by Subaru in New Jersey.

       7.      On or about May 3, 1996, Subaru entered into a Facilities Management Agreement

(“the Agreement”) with Trammell Crow NE, Inc., and agreed to pay for facilities management

services performed at several Subaru facilities in New Jersey. CBRE acquired Trammell Crow

NE, Inc. in 2006. A copy of the Agreement is attached as Exhibit 1.

       8.      The Agreement specified that unless earlier terminated, it would continue until

December 31, 1998 and renew automatically on a year to year basis. See Ex. 1, at 1.

       9.      On several occasions between 1996 and 2019, Subaru, Trammel Crow and CBRE

agreed to modifications of the Agreement, including extensions of the term of the Agreement and

increases in facilities management fees.

       10.     From the inception of the Agreement through the end of 2018, Subaru paid

Trammel Crow and CBRE approximately $8,000,000.




                                                2
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 3 of 32 PageID: 3




        11.     As described in the Agreement, CBRE was to provide daily maintenance and

repairs for Subaru’s facilities. See Ex. 1, at 2. Among other things, CBRE agreed to manage the

provision of janitorial services and supplies to Subaru’s facilities. Id. at 3.

        12.     The Agreement provided that CBRE would review and approve all invoices relating

to the operation of Subaru’s facilities. Id. at 6, 19.

        13.     Under the Agreement, all direct and third party expenses incurred in the

performance of the facilities management services were to be paid by Subaru directly. Id. at 6, 21.

        14.     Beginning in or about January 2003 and continuing until February 2018, CBRE,

through its facilities managers, engaged in a scheme to issue false invoices from its subcontractor,

Allied Materials, which were submitted to Subaru for payment.

        15.     Allied Materials was a janitorial supplies company located in Berlin, New Jersey.

        16.     CBRE hired Allied Materials to provide janitorial and facilities products to

Subaru’s facilities.

        17.     Allied Materials billed Subaru for janitorial and facilities supplies such as light

bulbs, which Allied Materials never delivered to Subaru’s facilities.

        18.     Two of CBRE’s facilities managers were aware of and participated in the false

invoice scheme with Allied Materials in return for cash and other consideration.

        19.     Bill Norton (“Norton”), CBRE’s facilities manager, was aware of and participated

in the false invoice scheme in exchange for cash and other consideration from the owner of Allied

Materials, Mitchell Bleicher (“Bleicher”).

        20.     Steven Hitzel (“Hitzel”), the facilities manager for CBRE who replaced Norton in

2011, participated in the invoice scheme by signing the false invoices. In exchange, Hitzel




                                                   3
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 4 of 32 PageID: 4




received expensive dinners, lunches and wine, as well as tickets to professional sporting events,

from Bleicher.

        21.      The scheme involved Allied Materials’ weekly invoicing of janitorial products that

were not delivered to Subaru’s facilities.

        22.      As a result of the false invoice scheme, Subaru lost approximately $9,700,000.

        23.      Great American issued an insurance policy to Subaru.

        24.      In November 2018, Subaru provided Great American with a proof of loss relating

to its claim.

        25.      Thereafter, Great American paid Subaru $4,750,000 for the claim.

                                             COUNT I
                                        (Breach of Contract)

        26.      Plaintiffs incorporate by reference the foregoing allegations.

        27.      The Agreement between Subaru and CBRE is a valid and enforceable contract.

        28.      Subaru performed all of its obligations under the Agreement with CBRE.

        29.      CBRE breached the Agreement as set forth in the foregoing allegations.

        30.      Plaintiffs have been damaged as a result of the failure by CBRE to provide facilities

management services according to the terms of the Agreement in an amount of not less than

$9,700,000.

                                          COUNT II
                (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        31.      Plaintiffs incorporate by reference the foregoing allegations.

        32.      A covenant of good faith and fair dealing is implied in every contract under New

Jersey law.




                                                   4
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 5 of 32 PageID: 5




       33.     Upon information and belief, CBRE, through its facilities managers, acted in bad

faith by participating in the false invoice scheme.

       34.     CBRE’s breach of the covenant of good faith and fair dealing has proximately and

directly caused damages to Plaintiffs in an amount of not less than $9,700,000.

                                           COUNT III
                                            (Fraud)

       35.     Plaintiffs incorporate by reference the foregoing allegations.

       36.     CBRE received false invoices from Allied Materials.

       37.     CBRE, through Norton and Hitzel, knew that the invoices it received from Allied

Materials were false.

       38.     CBRE signed the false invoices indicating they were to be paid.

       39.     CBRE submitted the false invoices to Subaru with the intent that Subaru would pay

the false invoices.

       40.     Subaru paid the false invoices.

       41.     As a direct result of CBRE’s fraudulent conduct, Plaintiffs have been damaged in

an amount not less than $9,700,000.

       42.     Plaintiffs are entitled to punitive damages for the willful, reckless, wanton and

fraudulent conduct of CBRE.

                                          COUNT IV
                                 (Negligent Misrepresentation)

       43.     Plaintiffs incorporate by reference the foregoing allegations.

       44.     As an alternative to Count III, CBRE is liable for negligent misrepresentation.

       45.     CBRE received false invoices from Allied Materials.




                                                 5
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 6 of 32 PageID: 6




       46.    CBRE failed to disclose and/or allowed the false invoices to be submitted to

Subaru.

       47.    Subaru was the foreseeable recipient of the false invoices because Allied Materials

was providing services to Subaru as a subcontractor for CBRE, Subaru’s facilities manager.

       48.    Subaru paid the false invoices.

       49.    As a result of the foregoing conduct, Plaintiffs have been damaged in an amount

not less than $9,700,000.

                                        COUNT V
                               (Contribution/Indemnification)

       50.    Plaintiffs incorporate by reference the foregoing allegations.

       51.    Great American sustained damages in paying Subaru’s claim.

       52.    The damages sustained by Great American in paying Subaru’s claim resulted from

the breach of the Agreement and fraud by CBRE, and the responsibility is, therefore, upon CBRE.

       53.    CBRE was the primary, direct, and contributory cause of any and all damages or

losses sustained by Great American.

       54.    As a result of the above, Great American is entitled to be indemnified by CBRE.

                                          COUNT VI
                                         (Subrogation)

       55.    Plaintiffs incorporate by reference the foregoing allegations.

       56.    Great American has a right of subrogation because it paid $4,750,000 to Subaru for

Subaru’s claim.

       57.    Great American is entitled to recover against CBRE in the amount of $4,750,000.




                                                6
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 7 of 32 PageID: 7




       WHEREFORE, Plaintiffs respectfully request judgment against CBRE for damages in an

amount that is no less than $9,700,000, punitive damages, attorney’s fees and costs, and for such

other and further relief as the Court deems just and proper.



Dated this 10th day of July, 2020.



                                              Respectfully submitted,



                                              /s/ Anita J. Murray, Esquire
                                              Eckert Seamans Cherin & Mellott, LLC
                                              Anita J. Murray, Esquire
                                              Attorney ID. No. 017131999
                                              Two Liberty Place
                                              50 S. 16th Street, 22nd Floor
                                              Philadelphia, PA 19102
                                              (215) 851-8395 phone / (215) 851-8383 fax
                                              amurray@eckertseamans.com

                                              F. Joseph Nealon [pro hac vice anticipated]
                                              ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                              1717 Pennsylvania Avenue, NW
                                              Suite 1200
                                              Washington, DC 20006
                                              (202) 659-6606
                                              (202) 659-6699 [Fax]
                                              jnealon@eckertseamans.com

                                              Michael A. Graziano [pro hac vice anticipated]
                                              ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                              1717 Pennsylvania Avenue, NW
                                              Suite 1200
                                              Washington, DC 20006
                                              (202) 659-6671
                                              (202) 659-6699 [Fax]
                                              mgraziano@eckertseamans.com


                                              Counsel for Plaintiff



                                                 7
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 8 of 32 PageID: 8




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                  Camden Division
_______________________________________
                                        )
SUBARU OF AMERICA, INC, and             )
GREAT AMERICAN INSURANCE                )
COMPANY,                                )
                                        )
                 Plaintiffs,            )
                                        )
v.                                      ) Case No.:
                                        )
CB RICHARD ELLIS, INC.,                 )
                                        )
                 Defendant.             )
_______________________________________)



                               Local Civil Rule 11.2 Certification

       Pursuant to Local Civil Rule 11.2, I hereby certify that, to the best of my knowledge, the

matter in controversy is not the subject of another action pending in any court or of any pending

arbitration or administrative proceeding.

       I certify under penalty of perjury that the foregoing is true and correct.


Dated: 7/10/2020                                              /s/ Anita J. Murray
                                                                  Anita J. Murray, Esquire




                                                 8
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 9 of 32 PageID: 9




                             Exhibit 1
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 10 of 32 PageID: 10
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 11 of 32 PageID: 11
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 12 of 32 PageID: 12
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 13 of 32 PageID: 13
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 14 of 32 PageID: 14
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 15 of 32 PageID: 15
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 16 of 32 PageID: 16
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 17 of 32 PageID: 17
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 18 of 32 PageID: 18
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 19 of 32 PageID: 19
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 20 of 32 PageID: 20
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 21 of 32 PageID: 21
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 22 of 32 PageID: 22
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 23 of 32 PageID: 23
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 24 of 32 PageID: 24
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 25 of 32 PageID: 25
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 26 of 32 PageID: 26
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 27 of 32 PageID: 27
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 28 of 32 PageID: 28
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 29 of 32 PageID: 29
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 30 of 32 PageID: 30
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 31 of 32 PageID: 31
Case 1:20-cv-08603-NLH-AMD Document 1 Filed 07/10/20 Page 32 of 32 PageID: 32
